Per Curiam.
The court necessarily has summary power to strike from the public record an irregular claim, which, though void, might cast a suspicion on the title to the property; and if it could be done on motion, it can be done on petition and answer or demurrer, as it was done here. The form is immaterial, and we must look at the substance. The materials are stated in -this case to have been furnished within six months before the filing of the claim. For purposes of specification, it might as well have been six years. The statute requires the date to be inserted not merely that it may appear the claim was filed'in time, but to individuate the cause or subject of it. The claimant may have filled many orders of the contractor within the period, and it was therefore necessary to specify what was meant. A lumber merchant ought to be able to give day and date for every item; and even a mechanic ought to be able to state the commencement and completion of his job with convenient certainty. Where this can. be done, it ought to be exacted, for it is a potent guard against imposition; and, to say nothing about any other exception, we are of opinion the time is too loosely stated.
Judgment affirmed.